COURT
OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
                                           NO. 2-08-464-CV
 
IN RE ELIZABETH ALLMOND                                                     RELATOR
                                                                                                           
                                                  ------------
                                       ORIGINAL
PROCEEDING
                                                  ------------
                                  MEMORANDUM
OPINION[1]
                                                  ------------
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relator=s
petition for writ of mandamus is denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
 
JOHN CAYCE
CHIEF JUSTICE
 
 
PANEL: CAYCE, C.J.; LIVINGSTON and HOLMAN, JJ.
 
LIVINGSTON, J. concurs without opinion.
 




DELIVERED: 
December 16, 2008




    [1]See
Tex. R. App. P. 47.4.